979 F.2d 848
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wayne A. SOUSER, Plaintiff-Appellant,andSteven LAWTON;  Kelvin Townes;  Daniel Winfree;  AnthonyHall; Clarence Reynolds;  Herman Harston;  Willie Sanders;Michael Lessard;  Archie Moore;  Edward Hamilton Dehart,Jr.;  Gregory Lewis Dehart;  Lewis J. Vannatter;  Andra R.Miles;  Frankie A. White; Harry W. Stith, Jr., Andrea Ford,Plaintiffs,v.W. S. LAWHON;  Maggie Watkin;  David Sadotes, Defendants-Appellees.
No. 92-6977.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 26, 1992Decided:  November 17, 1992

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.
Wayne A. Souser, Appellant Pro Se.
Karen Lynn Lebo, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and RUSSELL and WIDENER, Circuit Judges.
PER CURIAM:


1
Wayne A. Souser and other plaintiffs appeal from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Souser v. Lawhon, No. CA-92-41-R (W.D. Va.  Aug. 20, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED